                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 ANTONIO J. BEASLEY,                              )
                                                  )
               Plaintiff,                         )
                                                  )             No.: 3:19-CV-00361
 v.                                               )                  REEVES/GUYTON
                                                  )
 UNITED      STATES         OF   AMERICA,         )
                                                  )
               Defendant.                         )


                                  MEMORANDUM OPINION

       Plaintiff, a federal prisoner confined in the United States Penitentiary in Coleman, Florida,

has filed a complaint for violation of his civil rights pursuant to 42 U.S.C. § 1983 against the

United States of America based on his allegation that a Court in this District improperly sentenced

him as a career offender based on a presentence report that wrongly listed a charge for which

Plaintiff was never convicted as a conviction [Doc. 1]. For the reasons set forth below, Plaintiff’s

motion for leave to proceed in forma pauperis [Doc. 4] will be DENIED and this action will be

DISMISSED without prejudice to Plaintiff prepaying the filing fee.

       Section 1915(g) of the Prison Litigation Reform Act of 1996 (“PLRA”) provides as

follows:

                        In no event shall a prisoner bring a civil action [in forma
               pauperis] . . . if the prisoner has, on 3 or more prior occasions, while
               incarcerated or detained in any facility, brought an action . . . that
               was dismissed on the grounds that it is frivolous, malicious, or fails
               to state a claim upon which relief may be granted, unless the prisoner
               is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).
       Prior to filing his complaint in this case, Plaintiff had filed more than three civil rights

actions while he was incarcerated that a district court dismissed for failure to state a claim. See

Beasley v. Poole, et al., No. 1:11-CV-063 (E.D. Tenn. July 11, 2011) (complaint dismissed for

failure to state a claim); Beasley v. Gooden, 1:17-CV-1451 (N.D. Ga. Aug. 17, 2017) (complaint

dismissed for failure to state a claim); Beasley v. Tolliver, 1:17-CV-1510 (N.D. Ga. Aug, 17, 2017)

complaint dismissed for failure to state a claim); Beasley v. Newbold, 1:17-CV-1511 (N.D. Ga.

Aug. 17, 2017) (complaint dismissed for failure to state a claim).

       Nothing in Plaintiff’s complaint [Doc. 1] suggests that Plaintiff was in imminent danger of

serious physical injury at the time he filed this lawsuit. Accordingly:

       (1) Plaintiff must prepay the entire $400.00 filing fee to proceed in this action;

       (2) Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 4] will be DENIED;

       (3) This action will be DISMISSED without prejudice to Plaintiff prepaying the filing
           fee pursuant to the three-strike rule of 28 U.S.C. § 1915(g); and

       (4) The Court CERTIFIES that any appeal from this action would not be taken in good
           faith and would be totally frivolous.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                      ___________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
